Finding of fact 11, and the'following part of finding of fact 10, “ it was improper to use the moneys or property of the said copartnership in connection with said matter,” reversed; the 8th conclusion of law, and so much of the 10th conclusion of law as involved the repayment of the money received on the Seabury Farms account, reversed; and it is found that Morton Lexow agreed that the moneys paid to Mackellar on the Seabury Farms account should be so paid, and that he was authorized to make such agreement; and that as to such payments there was a full settlement and adjustment made. The judgment as so modified is affirmed, except as to costs of the action, which should be paid out of the fund to be distributed. Jenks, P. J., Thomas, Mills, Putnam and Kelly, JJ., concurred. Order to be settled on notice before the presiding justice.